DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-15, 21, 23-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-25 of U.S. Patent No.9,248,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant molecules are made by or found within the methods, vectors and cells of the ‘182 claims.
Claims 1-9, 13-15, 21, 23-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-20, 22-24, 27, 35-37 of U.S. Patent No.9,248,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant molecules are made by or found within the methods and antibodies of the ‘181 claims.
Claims 1-9, 13-15, 21, 23-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31, 35 of U.S. Patent No.9,758,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant molecules are made by or found within the methods and antibodies of the ‘805 claims.
Claims 1-9, 13-15, 21, 23-28   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 21-32 of U.S. Patent No.10,337,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant molecules are found within the compositions of the ‘045 claims.

Claims 1-9, 13-15, 21, 23-28   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-25, 28, 29 of U.S. Patent No.9,358,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant molecules are made by the methods of or found within the compositions of the ‘286 claims.
Claims 1-9, 13-15, 21, 23-28   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17-34 of U.S. Patent No.10,329,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant molecules are anticipated by the compositions of the ‘596 claims.
Claims 1, 9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9-11 of U.S. Patent No.10,752,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant molecules are made by the methods or found within the products of the ‘929 claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 13-15, 18, 19, 21, 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims encompass antibodies comprising first and second CH3 domains comprising substitution of “a neutral amino acid residue by a positively charged amino acid” and “a neutral amino acid residue by a negatively charged amino acid” such that the first and second CH3 domains interact with one another, e.g. as recited in claim 29.  According to the definitions in the specification, a neutral amino acid can be any other than Arg, His, Lys, Asp and Glu.  The claims do not identify which positions in the CH3 (which in humans comprises ~ 107 residues) can be substituted for the function of promoting CH3 domain interaction.
	However, applicant was not in possession of the claimed genera of CH3 substitutions with the function of promoting first and second CH3 domain interaction, as elements of the claimed products in the absence of providing sufficient structural and functional characteristics of the genera of each of these elements broadly encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  
     However, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genera of  CH3 substitutions with the function of promoting first and second CH3 domain interaction, encompassing structurally related or structurally unrelated, functionally related or functionally unrelated molecules, equivalents and variants.
     "It is not sufficient to define the recombinant molecule by its principal biological activity, e.g. having protein A activity, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property."  Colbert v. Lofdahl, 21 USPQ2d, 1068, 1071 (BPAI 1992).

    Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required

     The claims do not recited sufficient written description of the structural and functional characteristics coupled with a known or disclosed correlation between function and structure, since the disclosure fails to describe the common attributes or characteristics that identify each member of the genera of CH3 substitutions with the function of promoting first and second CH3 domain interaction as broadly encompassed by the claimed invention. 
    Therefore, there is insufficient written description of the claimed genera of CH3 substitutions with the function of promoting first and second CH3 domain interaction in the absence of defining the relevant identifying characteristics such as the structure or other physical and/or chemical characteristics of the claimed genera.
     Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
     It is not sufficient to define a genus without sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics.
     In the absence of sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, the claimed invention is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
          Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.
    	 Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required
   	With respect to reliance upon screening for structural and/or functional equivalents, the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). 
   
    Applicant is relying upon certain biological activities and the disclosure of a limited number of species (e.g., residues T366, L351, L368) to support entire genera.   The human CH3 comprises ~ 107 residues, of which 85 can be considered neutral (Fig. 4 of US 2010/0286374, of record).  The instant claims encompass substitution of any of these 85 residues such that the recited interaction between heavy chains might occur, thus, the claimed genus of potential substitutions is very broad, and includes residues that do not naturally contact each other (e.g. Fig. 3 of the '374 application).
    The problem here is that the instant specification fails to provide a sufficient disclosure of
each of the CH3 substitutions with the function of promoting first and second CH3 domain interaction, as broadly encompassed by the claimed invention.  
     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genera that exhibit the appropriate structural and functional elements for promoting first and second CH3 domain interaction. 
    It has been well known that minor structural differences even among structurally related compounds or compositions can result in substantially different biology, expression and activities.  
    Therefore, there is insufficient written description for genera of CH3 substitutions with the function of promoting first and second CH3 domain interaction, as broadly encompassed by the claimed invention at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is dependent upon canceled claim 16, thus, the metes and bounds of the claimed subject matter are unclear.  In the interests of compact prosecution, claim 18 has been interpreted to be dependent upon claim 19.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633